UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUIS SENTEL TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:12-cr-00519-TLW-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant.
Arthur   Bradley  Parham,   Assistant   United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marquis     Sentel     Taylor      pled    guilty    pursuant    to     a

written plea agreement to conspiracy to possess with intent to

distribute five or more kilograms of cocaine and 280 grams or

more of cocaine base (“crack”).                  Following a four-level downward

departure, he received a 120-month sentence.                   On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting       that     there   are     no   meritorious     grounds     for

appeal, but raising two issues: (1) whether the district court

erred in conducting Taylor’s plea hearing; and (2) whether the

district court erred in sentencing him.                     For the reasons that

follow, we affirm.

               Taylor    first    questions       the    validity   of    his   guilty

plea.     Our review of the plea hearing reveals that the district

court fully complied with Federal Rule of Criminal Procedure 11

in conducting the plea colloquy.                  See United States v. General,

278 F.3d 389,     393   (4th   Cir.       2002)   (providing      standard    of

review).       Thus, the court did not err in accepting as knowing

and voluntary Taylor’s guilty plea.

               Second, we review a criminal sentence, whether inside

or outside the Sentencing Guidelines range, for reasonableness,

“under     a    deferential       abuse-of-discretion        standard.”         United

States v. King, 673 F.3d 274, 283 (4th Cir. 2012); see Gall v.

United States, 552 U.S. 38, 51 (2007).                    The first step in this

                                             2
review requires us to ensure that the district court committed

no significant procedural error.                    United States v. Evans, 526
F.3d 155,    161    (4th    Cir.    2008).         Procedural      errors    include

failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2012) factors, selecting a sentence

based   on     clearly       erroneous      facts,    or    failing     to   adequately

explain   the       chosen    sentence—including           an   explanation     for    any

deviation from the Guidelines range.                  Gall, 552 U.S. at 51.            If,

and only if, we find the sentence procedurally reasonable can we

consider the substantive reasonableness of the sentence imposed.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               We   conclude    that     there      was    no   procedural     error    at

sentencing      and    that    the    ten    year    sentence     was   substantively

reasonable.         In accordance with Anders, we have reviewed the

record in this case, including the issues raised in Taylor’s pro

se supplemental brief, and have found no meritorious issues for

appeal.      We therefore affirm Taylor’s conviction and sentence.

This court requires that counsel inform Taylor, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Taylor requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

                                             3
was served on Taylor.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4